                                                                          Motion (DE #1266) GRANTED.




                                   No. 3:15-cr-00037-2
                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


                               UNITED STATES OF AMERICA,

                                                                     Plaintiff,

                                                 v.

                                     BENJAMIN BRADLEY,

                                                      Defendant.
______________________________________________________________________________

                  MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL


         Defendant Benjamin Bradley, through undersigned counsel, respectfully requests that this

Court allow him to file under seal his exhibit to his motion to reconsider and for leave to file a

reply.

         Under Fed. R. Crim P. 49.1(d), this Court may order a filing be made under seal. This

Court’s Amended Administrative Practices and Procedures for Electronic Case Filing,

Administrative Order No. 167-1 (M.D. Tenn. Aug. 21, 2015), require parties to file a motion

seeking the Court’s leave before electronically filing any documents under seal.

         Included in Mr. Bradley’s exhibit is extensive, unredacted discussion of his and his family

members’ current and past medical history. That information is protected, confidential medical

information. Mr. Bradley asks he be allowed to file it under seal to preserve his and his family’s

medical privacy.

                                                      Respectfully submitted,

                                                      /s/ Melissa M. Salinas
                                                      MELISSA M. SALINAS (MI-P69388)



  Case 3:15-cr-00037 Document 1269 Filed 06/05/20 Page 1 of 1 PageID #: 5884
